       Case 3:20-cr-01963-JLS Document 35 Filed 02/08/21 PageID.101 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No.: 20CR1963-JLS
12                                    Plaintiff,
                                                       ORDER CONTINUING SENTENCING
13   v.                                                HEARING

14   ADOLFO GUTIERREZ-VILLAFANA,
15                                  Defendant.
16
17
18         Defendant has not filed a sentencing summary chart as required by Local Criminal
19   Rule 32.1(a)(8). Accordingly, the Court hereby VACATES the Sentencing Hearing
20   currently set for February 12, 2021; the hearing is CONTINUED to Friday, March 19,
21   2021 at 9:00 a.m.
22         IT IS SO ORDERED.
23   Dated: February 8, 2021
24
25
26
27
28

                                                   1
                                                                                 20CR1963-JLS
